 

Exhibit 10.2

AWARD NOTICE

AND

NONQUALIFIED STOCK OPTION AGREEMENT

BrightView Holdings, Inc. 2018 OMNIBUS INCENTIVE PLAN

Participant has been granted stock options with the terms set forth in this
Award Notice, and subject to the terms and conditions of the Plan and the
Nonqualified Stock Option Agreement to which this Award Notice is attached.
Capitalized terms used and not defined in this Award Notice will have the
meanings set forth in the Nonqualified Stock Option Agreement and the Plan.

 

Participant Name

Number of Shares

Subject to Option

Exercise Price

per Share

Vesting Schedule

Date of Grant

Participant Name        

x,xxx    

Price @ close 06/03/2019 $16.86

xx% vests on each anniversary of the Date of Grant

June 3, 2019

 

If Participant’s employment with, or service to, the Company Group is terminated
by the Company due to death or Disability prior to the [   ] anniversary of the
Date of Grant, the Option shall automatically vest on the date of such
termination with respect to an additional [xx]% of the Shares subject thereto.

Vesting of the Option as specified in the chart above is subject to
Participant’s continued employment with, or service to, the Company Group
through the applicable vesting date. If the number of Shares is not evenly
divisible, then no fractional Share will vest and the installments will be as
equal as possible with the smaller installment(s) vesting first. Each such right
of purchase will be cumulative and will continue, unless sooner exercised or
terminated as herein provided, during the remaining period of the Option Period.

001898-0002-13589-Active.26303459.6

--------------------------------------------------------------------------------

 

NONQUALIFIED STOCK OPTION AGREEMENT

BrightView Holdings, Inc. 2018 OMNIBUS INCENTIVE PLAN

This Nonqualified Stock Option Agreement, effective as of the Date of Grant (as
defined below), is between BrightView Holdings Inc., a Delaware corporation (the
“Company”), and the individual listed in the Award Notice as the
“Participant”.  Capitalized terms have the meaning set forth in Section 1, or,
if not otherwise defined herein, in the BrightView Holdings, Inc. 2018 Omnibus
Incentive Plan (as it may be amended, the “Plan”).

1.Definitions. The following terms have the following meanings for purposes of
this Agreement:

(a)“Agreement” means this Nonqualified Stock Option Agreement including (unless
the context otherwise requires) the Award Notice.

(b) “Award Notice” means the notice to Participant.

(c)“Exercise Price” means the “Exercise Price” listed in the Award Notice.

(d)“Date of Grant” means the “Date of Grant” listed in the Award Notice.

(e) “Officer” means “officer” as defined under Rule 16a-1(f) of the Exchange
Act.

(f)“Participant” means the “Participant” listed in the Award Notice.

(g)“Restrictive Covenant Violation” means Participant’s breach of any covenant
regarding confidentiality, competitive activity, solicitation of the Company
Group’s vendors, suppliers, customers, or employees, or any similar provision
applicable to or agreed to by Participant.

(h) “Shares” means the number of shares of Common Stock listed in the Award
Notice as “Number of Shares Subject to Option”, as adjusted in accordance with
the Plan.

2.Grant of Options.

(a)Effective as of the Date of Grant but subject to Section 22, the Company
hereby irrevocably grants to Participant the right and option (the “Option”) to
purchase all or any part of the Shares, subject to, and in accordance with, the
terms, conditions and restrictions set forth in the Plan, the Award Notice, and
this Agreement. The Option will vest in accordance with the schedule set forth
on the Award Notice.

(b)The Option is not intended to qualify as an Incentive Stock Option within the
meaning of Section 422 of the Code.

001898-0002-13589-Active.26303459.6

--------------------------------------------------------------------------------

 

(c)This Agreement will be construed in accordance and consistent with, and
subject to, the terms of the Plan (the provisions of which are incorporated
hereby by reference). In the event of any conflict between one or more of this
Agreement, the Award Notice and the Plan, the Plan will govern this Agreement
and the Award Notice, and the Agreement (to the extent not in conflict with the
Plan) will govern the Award Notice.

3.Exercise Price. The price at which Participant will be entitled to purchase
the Shares upon the exercise of the Option will be the Exercise Price, subject
to adjustment as provided in Section 11.

4.Exercisability of Option. The Option will become vested and exercisable in
accordance with the schedule set forth on the Award Notice.

5.Duration of Option. The Option will be exercisable to the extent and in the
manner provided herein for a period of ten (10) years from the Date of Grant
(the “Option Period”); provided, that the Option may be earlier terminated as
provided in Section 7 hereof.

6.Manner of Exercise and Payment.

(a)Subject to the terms and conditions of this Agreement and the Plan, the
Option may be exercised by delivery of written or electronic notice to the
Company in the manner prescribed in Section 7(d) of the Plan and as otherwise
set forth by the Committee from time to time. Such notice will set forth the
number of Shares in respect of which the Option is being exercised and will be
signed by the person or persons exercising the Option. In the event the Company
has designated an Award Administrator (as defined below), the Option may also be
exercised by giving notice (including through electronic means) in accordance
with the procedures established from time to time by the Award Administrator.
Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part, provided that partial
exercise will be for whole shares of Common Stock only.

(b)Upon exercise of the Option pursuant to Section 6(a), unless otherwise
determined by the Committee, the Company will withhold a number of Shares
otherwise deliverable to Participant to pay (i) the full purchase price for the
Shares in respect of which the Option is being exercised and (ii) an amount
necessary to satisfy applicable U.S. and non-U.S. Federal, state or local tax or
other withholding requirements, if any (“Withholding Taxes”) in accordance with
Section 14(d) of the Plan (or, if Participant is subject to Section 16 of the
Exchange Act at such time, such amount which would not result in adverse
consequences under GAAP), unless otherwise agreed to in writing by Participant
and the Company. The number of Shares to be withheld or otherwise used for
payment will be calculated using the closing price per Share on the New York
Stock Exchange (or other principal exchange on which the Shares then trade) on
the date of determination, and will be rounded up to the nearest whole Share.

(c)Upon receipt of the notice of exercise and any payment or other documentation
as may be necessary pursuant to Sections 6(a) and 6(b) relating to the Shares in
respect of which the Option is being exercised, the Company will, subject to the
Plan and this Agreement, take such action as may be necessary to effect the
transfer to Participant of the number of Shares as to which such exercise was
effective.

001898-0002-13589-Active.26303459.6

--------------------------------------------------------------------------------

 

(d)Participant will not be deemed to be the holder of, or to have any of the
rights and privileges of a stockholder of the Company (including the right to
vote or receive dividends) in respect of, Shares purchased upon exercise of the
Option until (i) the Option has been exercised pursuant to the terms of this
Agreement and Participant has paid the full purchase price for the number of
Shares in respect of which the Option was exercised and any applicable
Withholding Taxes and (ii) the Company has issued the Shares in connection with
such exercise.

7.Termination of Employment or Service.

(a)Subject to Section 7(c) below, in the event that Participant’s employment
with, or service to, the Company Group terminates for any reason, any unvested
portion of the Option will be forfeited and all of Participant’s rights under
this Agreement will terminate as of the effective date of Termination (the
“Termination Date”) (unless otherwise provided for by the Committee in
accordance with the Plan).

(b)If Participant’s employment or service is terminated by the Company Group for
Cause or by Participant when grounds existed for Cause at the time thereof, the
vested and unvested portions of the Option will terminate as of the Termination
Date.

(c)In the event (i) Participant’s employment with, or service to, the Company
Group is terminated by the Company due to death or Disability, the vested
portion of the Option will remain exercisable for one year thereafter (but in no
event beyond the Option Period) and (ii) Participant’s employment with, or
service to, the Company Group is terminated for any other reason (subject to
Section 7(b)), the vested portion of the Option will remain exercisable for
ninety (90) days thereafter (but in no event beyond the Option Period);
provided, that, in each case, the Option Period will expire immediately upon the
occurrence of a Restrictive Covenant Violation.

(d)Participant’s rights with respect to the Option will not be affected by any
change in the nature of Participant’s employment or service so long as
Participant continues to be an employee, consultant or director of the Company
Group.  Whether (and the circumstances under which) employment or service has
terminated and the determination of the Termination Date for the purposes of
this Agreement will be determined by the Committee (or, with respect to any
Participant who is not a director or Officer, its designee, whose good faith
determination will be final, binding and conclusive; provided, that such
designee may not make any such determination with respect to the designee’s own
employment for purposes of the Option).

8.Restrictions on Transfer.

(a)Participant may not assign, alienate, pledge, attach, sell or otherwise
transfer or encumber the Option or Participant’s right under the Option to
receive Shares, other than in accordance with Section 14(b) of the Plan.

001898-0002-13589-Active.26303459.6

--------------------------------------------------------------------------------

 

(b)Participant agrees that in the event the Company advises Participant that it
plans an underwritten public offering of Shares in compliance with the
Securities Act and that the underwriter(s) seek to impose restrictions under
which certain shareholders may not sell or contract to sell or grant any option
to buy or otherwise dispose of part or all of their stock purchase rights of the
underlying Shares, Participant hereby agrees that for a period not to exceed 180
days from the prospectus, Participant will not sell or contract to sell or grant
an option to buy or otherwise dispose of any Shares subject to this Agreement
without the prior written consent of the underwriter(s) or its
representative(s).

9.Repayment of Proceeds; Clawback Policy. The Shares subject to the Option and
all proceeds related to such Shares are subject to the clawback and repayment
terms set forth in Sections 14(v) and 14(w) of the Plan and the Company’s
clawback policy, as in effect from time to time, to the extent Participant is a
director or Officer.  In addition, if a Restrictive Covenant Violation occurs or
the Company discovers after a termination of employment or service that grounds
existed for Cause at the time thereof, then Participant will be required, in
addition to any other remedy available (on a non-exclusive basis), to pay to the
Company, within ten (10) business days of the Company’s request to Participant
therefor, an amount equal to the excess, if any, of (a) the aggregate after-tax
proceeds (taking into account all amounts of tax that would be recoverable upon
a claim of loss for payment of such proceeds in the year of repayment)
Participant received upon the sale or other disposition of, or distributions in
respect of, any Shares acquired upon exercise of the Option (limited, in the
case of the Company discovering after a termination of employment or service
that grounds existed for Cause at the time thereof, to any such Shares acquired
after the date on which grounds for a termination for Cause first existed) over
(b) the aggregate Cost (if any) of such Shares.  For purposes of this Agreement,
“Cost” means, in respect of any Share, the Exercise Price, to the extent paid by
Participant for such Share, as proportionately adjusted for all subsequent
distributions on the Shares and other recapitalizations and less the amount of
any distributions made with respect to the Share pursuant to the Company’s
organizational documents; provided, that Cost may not be less than zero. Any
reference in this Agreement to grounds existing for a termination of employment
with Cause will be determined without regard to any notice period, cure period,
or other procedural delay or event required prior to finding of or termination
with, Cause.

10.No Right to Continued Employment or Service. Neither the Plan nor this
Agreement nor Participant’s receipt of the Option hereunder will impose any
obligation on the Company Group to continue the employment or service of
Participant. Further, the Company Group may at any time terminate the employment
or service of Participant, free from any liability or claim under the Plan or
this Agreement, except as otherwise expressly provided herein.

11.Adjustments. The terms of this Agreement, including, without limitation, (a)
the number of Shares subject to the Option and (b) the Exercise Price specified
herein, will be subject to adjustment in accordance with Section 12 of the Plan.

001898-0002-13589-Active.26303459.6

--------------------------------------------------------------------------------

 

12.Award Subject to Plan. The Option granted hereunder is subject to the Plan
and the terms of the Plan are hereby incorporated into this Agreement. By
accepting the Option, Participant acknowledges that Participant has received and
read the Plan and agrees to be bound by the terms, conditions, and restrictions
set forth in the Plan, this Agreement, and the Company’s policies, as in effect
from time to time, relating to the Plan. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

13.Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement will not be affected by such holding and
will continue in full force in accordance with their terms.

14.Governing Law; Venue; Language. This Agreement will be governed by and
construed in accordance with the internal laws of the State of Delaware
applicable to contracts made and performed wholly within the State of Delaware,
without giving effect to the conflict of laws provisions thereof. Any suit,
action or proceeding with respect to this Agreement (or any provision
incorporated by reference), or any judgment entered by any court in respect of
any thereof, will be brought in any court of competent jurisdiction in the State
of New York or the State of Delaware, and each of Participant, the Company, and
any transferees who hold a portion of the Option pursuant to a valid assignment,
hereby submits to the exclusive jurisdiction of such courts for the purpose of
any such suit, action, proceeding, or judgment. Each of Participant, the
Company, and any transferees who hold a portion of the Option pursuant to a
valid assignment hereby irrevocably waives (a) any objections which it may now
or hereafter have to the laying of the venue of any suit, action, or proceeding
arising out of or relating to this Agreement brought in any court of competent
jurisdiction in the State of Delaware or the State of New York, (b) any claim
that any such suit, action, or proceeding brought in any such court has been
brought in any inconvenient forum and (c) any right to a jury trial. If
Participant has received a copy of this Agreement (or the Plan or any other
document related hereto or thereto) translated into a language other than
English, such translated copy is qualified in its entirety by reference to the
English version thereof, and in the event of any conflict the English version
will govern.  Participant acknowledges that Participant is sufficiently
proficient in English to understand the terms and conditions of this Agreement.

15.Successors in Interest. Any successor to the Company will have the benefits
of the Company under, and be entitled to enforce, this Agreement. Likewise,
Participant’s legal representative will have the benefits of Participant under,
and be entitled to enforce, this Agreement. All obligations imposed upon
Participant and all rights granted to the Company under this Agreement will be
final, binding and conclusive upon Participant’s heirs, executors,
administrators and successors.

001898-0002-13589-Active.26303459.6

--------------------------------------------------------------------------------

 

16.Data Privacy Acknowledgement.

(a)General. Participant hereby explicitly and unambiguously acknowledges and
agrees to the collection, use and transfer, in electronic or other form, of
Participant’s personal data as described in this Agreement and any other Option
grant materials by and among, as applicable, Participant’s employer or
contracting party (the “Employer”) and the Company for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan. Participant understands that the Company may hold certain personal
information about Participant, including, but not limited to, Participant’s
name, home address, email address and telephone number, work location and phone
number, date of birth, social insurance number, passport or other identification
number, salary, nationality, job title, hire date, any shares of stock or
directorships held in the Company, details of all awards or any other
entitlement to shares awarded, cancelled, exercised, vested, unvested or
outstanding in Participant’s favor, for the purpose of implementing,
administering and managing Participant’s participation in the Plan (“Personal
Data”).

(b)Use of Personal Data; Retention. Participant understands that Personal Data
may be transferred to Fidelity or any other third parties assisting in the
implementation, administration and management of the Plan, now or in the future,
that these recipients may be located in Participant’s country or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than Participant’s country. Participant understands that Participant
may request a list with the names and addresses of any potential recipients of
the Personal Data by contacting Participant’s local human resources
representative. Participant authorizes the recipients to receive, possess, use,
retain and transfer the Personal Data, in electronic or other form, for the
purposes of implementing, administering and managing Participant’s participation
in the Plan. Participant understands that Personal Data will be held only as
long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands that Participant may, at any
time, view Personal Data, request additional information about the storage and
processing of Personal Data, require any necessary amendments to Personal Data
or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing Participant’s local human resources representative.

(c)Withdrawal of Consent. Participant understands that Participant is providing
the consents herein on a purely voluntary basis. If Participant does not
consent, or if Participant later seeks to revoke Participant’s consent,
Participant’s employment status or service with the Employer will not be
affected; the only consequence of Participant’s refusing or withdrawing
Participant’s consent is that the Company would not be able to grant Options or
other equity awards to Participant or administer or maintain such
awards.  Therefore, Participant understands that refusing or withdrawing
Participant’s consent may affect Participant’s ability to participate in the
Plan. For more information on the consequences of Participant’s refusal to
consent or withdrawal of consent, Participant understands that Participant may
contact Participant’s local human resources representative.

001898-0002-13589-Active.26303459.6

--------------------------------------------------------------------------------

 

17.Restrictive Covenants. Participant acknowledges and recognizes the highly
competitive nature of the businesses of the Company Group, that Participant will
be allowed access to confidential and proprietary information (including, but
not limited to, trade secrets) about those businesses, as well as access to the
prospective and actual customers, suppliers, investors, clients and partners
involved in those businesses, and the goodwill associated with the Company Group
and accordingly agrees to the provisions of Appendix A to this Agreement (the
“Restrictive Covenants”).  Participant acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
Restrictive Covenants would be inadequate and the Company Group would suffer
irreparable damages as a result of such breach or threatened breach.  In
recognition of this fact, Participant agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, Parent and the
Company, without posting any bond, shall be entitled to cease making any
payments or providing any benefit otherwise required by this Agreement and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.  For the avoidance of doubt, the Restrictive
Covenants contained in this Agreement are in addition to, and not in lieu of,
any other restrictive covenants or similar covenants or agreements between the
Participant and the Company Group.  For purposes of this Agreement, “Restrictive
Covenant Violation” shall include Participant’s breach of any of the Restrictive
Covenants or any similar provision applicable to Participant.  

18.Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By accepting this Agreement and the grant of the Option evidenced
hereby, Participant expressly acknowledges that (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and may be suspended
or terminated by the Company at any time to the extent permitted by the Plan;
(b) the grant of the Option is exceptional, voluntary and occasional and it does
not create any contractual or other right to receive future grants of options,
or benefits in lieu of options, even if options have been granted in the past;
(c) all determinations with respect to future option grants, if any, including
the grant date, the number of Shares granted, the exercise price and the
exercise date or dates, will be at the sole discretion of the Company; (d)
Participant’s participation in the Plan is voluntary and not a condition of
employment, and Participant may decline to accept the Option without adverse
consequences to Participant’s continued employment relationship with the Company
Group; (e) the value of the Option is an extraordinary item that is outside the
scope of Participant’s employment contract, if any, and nothing can or must
automatically be inferred from such employment contract or its consequences; (f)
Options and any Shares acquired under the Plan, and the income from and value of
same, are not part of normal or expected compensation for any purpose and are
not to be used for calculating any severance, resignation, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments, Participant waives any claim on such basis and, for the
avoidance of doubt, the Option will not constitute an “acquired right” under the
applicable law of any jurisdiction; (g) if the underlying Shares do not increase
in value, the Option will have no value; (h) if Participant exercises the Option
and acquires Shares, the value of such Shares may increase or decrease in value,
even below the Exercise Price; and (i) the future value of the underlying Shares
is unknown and cannot be predicted with certainty. In addition, Participant
understands, acknowledges and agrees that Participant will have no rights to
compensation or damages related to Option proceeds in consequence of the
termination of Participant’s employment for any reason whatsoever and whether or
not in breach of contract.

001898-0002-13589-Active.26303459.6

--------------------------------------------------------------------------------

 

19.Award Administrator. The Company may from time to time designate a third
party (an “Award Administrator”) to assist the Company in the implementation,
administration and management of the Plan and any Options granted thereunder,
including by sending award notices on behalf of the Company to Participants, and
by facilitating through electronic means acceptance of Agreement by Participants
and Option exercises by Participants.

20.Book Entry Delivery of Shares. Whenever reference in this Agreement is made
to the issuance or delivery of certificates representing one or more Shares, the
Company may elect to issue or deliver such Shares in book entry form in lieu of
certificates.

21.Electronic Delivery and Acceptance.  This Agreement may be executed
electronically and in counterparts. The Company may, in its sole discretion,
decide to deliver any documents related to the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

22.Acceptance and Agreement by Participant; Forfeiture upon Failure to Accept.
Participant’s rights under the Option will lapse ninety (90) days from the Date
of Grant, and the Option will be forfeited on such date if Participant will not
have accepted this Agreement by such date. For the avoidance of doubt,
Participant’s failure to accept this Agreement will not affect Participant’s
continuing obligations under any other agreement between the Company and
Participant.

23.No Advice Regarding Grant. Notwithstanding anything herein to the contrary,
Participant acknowledges and agrees that the Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding Participant’s participation in the Plan, or Participant’s acquisition
or sale of the underlying Shares.  Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

24.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Option and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

25.Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement will not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant or any other participant in the Plan.

[Signatures follow]

001898-0002-13589-Active.26303459.6

--------------------------------------------------------------------------------

 

 

BRIGHTVIEW HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

[g2cacijbqrk4000001.jpg]

 

 

 

 

 

 

 

Name:

 

Amanda Orders

 

 

Title:

 

Senior HR Executive

 

 

 

Acknowledged and Agreed

as of the date first written above:

Participant Name

                                                          

Name

001898-0002-13589-Active.26303459.6

--------------------------------------------------------------------------------

 

Appendix A

Restrictive Covenants

1.Generally. If Participant’s final place of employment is in the State of
California, the covenants contained in Section 2(a)(i) and 2(a)(ii)(A) below
will not apply.

2.Non-Competition; Non-Solicitation.

(a)Participant acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its Subsidiaries and accordingly agrees as
follows:

(i)Non-Compete.  For the period of one (1) year after the date on which
Participant’s employment or service to the Company Group (as defined below) is
terminated for any reason, Participant shall not, within the Geographic Area (as
defined below), directly or indirectly own, manage, operate, finance, or be
connected as an officer, director, employee, partner, agent or consultant with
any business or enterprise which, directly or through an affiliated subsidiary
organization, provides services or performs any business activities that are
competitive with the business, activities, products or services of the type
conducted, authorized, offered, or provided by the Company or any of its direct
or indirect Subsidiaries (collectively, the “Company Group”) as of the date of
such termination, or with respect to which the Company Group has spent
significant time or resources analyzing for the purposes of assessing expansion
opportunities by the Company Group, during the twenty-four (24) month period
prior to the date of termination (a “Competitive Business”).  For purposes of
this Agreement, the term “Geographic Area” means any state in which any member
of the Company Group is maintaining a business office as of the date on which
Participant’s employment or service is terminated.

(ii)Non-Solicit.  For the period of one (1) year after the date on which
Participant’s employment or service to the Company Group is terminated for any
reason, Participant will not, either directly or indirectly:

(A) call on or solicit any person, firm, corporation or other entity who or
which at the time of such termination was, or within one year prior thereto had
been, a customer or provider of the Company Group within the Geographic Area in
connection with any of the business activities referred to above; or

(B) solicit the employment of any person who was employed by the Company Group
on a full or part time basis as of the date of such termination unless such
person was involuntarily discharged or voluntarily left his or her employment
relationship prior to Participant’s termination of employment.

001898-0002-13589-Active.26303459.6

--------------------------------------------------------------------------------

 

(iii)Remedies.  Participant acknowledges that the provisions set forth in this
Appendix A are reasonable and necessary to protect the legitimate interests of
the Company or its direct or indirect Subsidiaries, and that a violation of any
of those provisions will cause irreparable harm to the Company
Group.  Participant acknowledges that any member of the Company Group may seek
injunctive relief for Participant’s violation of such provisions.  Participant
represents that Participant’s experience and capabilities are such that the
provisions contained in this Appendix A will not prevent Participant from
obtaining employment or otherwise earning a living at the same general level of
economic benefit as earned with the Company Group.  In the event that any of the
provisions of this Agreement should ever be adjudicated to exceed the time,
geographic, product or service, or other limitations permitted by applicable law
in any jurisdiction, then the affected provisions shall be deemed reformed in
such jurisdiction to the maximum time, geographic, product or service, or other
limitations permitted by applicable law.

(iv)Assignment.  The rights and protections of the Company hereunder shall
extend and may be assigned to any successors of any member of the Company Group.

(v)Similar Provisions.  Participant acknowledges that any other agreement
between Participant and the Company or its direct or indirect Subsidiaries that
contains restrictive covenants shall not be superseded by this Agreement, shall
remain in full force and effect in accordance with its terms, and such
restrictive covenants shall be in addition to, and not superseded by, the
provisions of this Appendix A to the extent the provisions of this Appendix A
are applicable to Participant.

001898-0002-13589-Active.26303459.6